STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 29, 2015
               Plaintiff-Appellee,

v                                                                   No. 322457
                                                                    Kent Circuit Court
JAVONTE JEROME HIGGINS,                                             LC No. 13-010155-FC

               Defendant-Appellant.


Before: TALBOT, C.J., and BECKERING and GADOLA, JJ.

PER CURIAM.

       Defendant, Javonte Higgins, was convicted by a jury of two counts of first-degree felony
murder, MCL 750.316(1)(b); one count of first-degree home invasion, MCL 750.110a(2); and
one count of possession of a firearm during the commission of a felony (felony-firearm), MCL
750.227b. The trial court sentenced him to 2 years’ imprisonment for the felony-firearm
conviction, concurrent terms of life imprisonment without the possibility of parole for the felony-
murder convictions, and a consecutive term of 13 to 20 years’ imprisonment for the home
invasion conviction. Defendant now appeals as of right. We affirm.

                                        I. BASIC FACTS

         Defendant’s convictions arise out of the shooting deaths of David and Vivian Bouwman.
The Bowmans were killed during an invasion of their home, located on Stowe Valley Drive SE
in Kentwood, Michigan. Their bodies were discovered in the early afternoon of January 5, 2013,
after their vehicle, a 2001 Cadillac DeVille, was found on fire at an apartment complex in nearby
Wyoming. Eyewitnesses later tied defendant to the vehicle fire, and two of his friends testified
at trial that he came to them on the morning of January 5, 2013, seeking their assistance in
disposing of a vehicle matching the description of the Bouwmans’ Cadillac. One of those
witnesses specifically recalled defendant acting “paranoid” and telling him that “some people got
shot.” Another of defendant’s friends testified that she dropped him off near the Bouwman
residence—which was also near his own home—on the night of the murders, a mere hour before
one of the Bouwmans’ neighbors heard a rapid succession of “popping noises” outside his
window.

       Defendant was ultimately arrested in Chicago, Illinois, after leaving Michigan with one
of his acquaintances. Defendant initially denied any involvement in the murders when the
acquaintance confronted him with the fact that various media outlets had reported on his alleged
                                                -1-
involvement in the killings. A short while later, however, when the acquaintance asked
defendant about media reports of an accomplice, defendant stated, “I don’t know that guy [the
accomplice], I was by myself . . . .” Defendant told the acquaintance that if the police “roll[ed]
on [them],” he was “not gonna go alive.” Defendant was arrested a short time later. Defendant
initially reached for a gun as the officers surrounded the acquaintance’s car, but the acquaintance
grabbed defendant and prevented him from reaching the weapon.

                                 II. OTHER-ACTS EVIDENCE

         Defendant first argues that he was deprived of his due process right to a fair trial when
the trial court allowed, over his objection, the admission of prior acts of misconduct under MRE
404(b). We disagree. We review the trial court’s decision whether to admit evidence for an
abuse of discretion, but review preliminary questions of law, such as whether a rule of evidence
precludes admissibility, de novo. People v Lukity, 460 Mich. 484, 488; 596 NW2d 607 (1999).
“A trial court abuses its discretion when its decision falls outside the range of reasonable and
principled outcomes.” People v Duncan, 494 Mich. 713, 722-723; 835 NW2d 399 (2013).

       The other-acts evidence consisted of testimony from various witnesses regarding
previous home invasions and the theft of a truck occurring between 2007 and 2012 in Kent
County. Specifically, the testimony pertained to (1) a home invasion on Old Lantern Drive in
Kentwood on December 9, 2007; (2) a home invasion on Ticonderoga Drive in Kentwood on
September 7, 2012; (3) a home invasion on 52nd Street in Wyoming on approximately
December 9 or 10 of 2012, and (4) an incident involving a stolen truck near 52nd Street in
Wyoming on December 10, 2012. Defendant was implicated and/or apprehended in each
instance.

        “Generally, Michigan’s Rules of Evidence proscribe the use of character evidence to
prove action in conformity therewith.” People v Starr, 457 Mich. 490, 494; 577 NW2d 673
(1998). Specifically, MRE 404(b)(1) prohibits the introduction of evidence of an individual’s
“other crimes, wrongs, or acts” for such a purpose. However, evidence of other crimes, wrongs,
or acts is admissible under MRE 404(b) if such evidence: (1) is offered for a proper purpose and
not to prove the defendant’s character or propensity to commit the crime; (2) is relevant to an
issue or fact of consequence at trial; and (3) the probative value of the evidence is not
substantially outweighed by the danger of unfair prejudice. People v VanderVliet, 444 Mich. 52,
74-75; 508 NW2d 114 (1993), amended on other grounds 445 Mich. 1205 (1994).

        Defendant does not contend that the prosecution failed to articulate proper purposes for
the admission of the challenged evidence under MRE 404(b) or that the evidence was irrelevant
to those purposes. From our review of the record, however, it is clear that the prosecution did in
fact articulate several permissible purposes for the evidence under MRE 404(b), including to
prove defendant’s identity and to establish a common scheme or plan. Moreover, the evidence
was clearly relevant to those non-character purposes. As the record makes clear, each of the four
previous incidents were committed within a small geographical area that was in close proximity
to both the defendant’s mother’s house—where defendant had lived since 2007—and the
Bouwman residence. In all but one of those prior incidents, defendant stole—or attempted to
steal—small items, such as jewelry, in lieu of taking larger or otherwise high-priced items such
as electronics. In one incident, he stole a truck before eventually crashing it and suffering

                                                -2-
serious injuries, as a result of which it was apparent that he had a limp. Officers apprehended
defendant after he crashed the truck and found three rings that matched the descriptions of rings
taken in an earlier home invasion. Likewise, in this case, the perpetrator targeted the Bouwman
residence, which was in close proximity both to defendant’s mother’s home and the other homes.
The perpetrator stole small items from the Bouwmans, such as Vivian’s wedding ring and a
small sum of money. Thereafter, the perpetrator stole the Bouwmans’ vehicle. Eventually, the
stolen vehicle was burned, and the person seen procuring gasoline shortly beforehand, and
ultimately running away from the vehicle as it was engulfed in flames, had a noticeable limp that
was similar to defendant’s limp. Thus, all of these prior acts were relevant to showing
defendant’s identity as the perpetrator of the charged crimes, either because they helped explain
defendant’s peculiar physical traits or because they were consistent with the modus operandi
employed in the instant case. See People v Golochowicz, 413 Mich. 298, 309; 319 NW2d 518
(1982). Likewise, the prior acts were relevant to showing defendant’s common scheme or plan
in committing home invasions—i.e., targeting homes in the same general vicinity, which was
close to his own home, and stealing either small items such as jewelry or vehicles.

        Defendant argues, however, that even if the evidence was otherwise admissible under
MRE 404(b), it should have been excluded under MRE 403 because of its prejudicial nature. He
argues that the sheer number of prior acts introduced operated to prejudice him. Again, we
disagree. MRE 403 provides, in pertinent part, that relevant evidence may be excluded “if its
probative value is substantially outweighed by the danger of unfair prejudice[.]” “All relevant
evidence is prejudicial; it is only unfairly prejudicial evidence that should be excluded.” People
v McGhee, 268 Mich. App. 600, 613-614; 709 NW2d 595 (2005). “Evidence is unfairly
prejudicial where there exists a danger that marginally probative evidence will be given undue or
preemptive weight by the jury.” People v Crawford, 458 Mich. 376, 398; 582 NW2d 785 (1998).
See also McGhee, 268 Mich. App. at 614 (“[U]nfair prejudice refers to the tendency of the
proposed evidence to adversely affect the objecting party’s position by injecting considerations
extraneous to the merits of the lawsuit, e.g., the jury’s bias, sympathy, anger, or shock”)
(citations and quotation marks omitted). “A determination of the prejudicial effect of evidence is
best left to a contemporaneous assessment . . . by the trial court. Accordingly, a defendant must
meet a high burden to show that a trial court abused its discretion by declining to exclude
relevant evidence under MRE 403.” People v Albers, 258 Mich. App. 578, 588-589; 672 NW2d
336 (2003) (citation and quotation marks omitted omitted).

         There is no doubt that the challenged evidence in this case was prejudicial, but only
inasmuch as all relevant evidence will be prejudicial in some fashion or another. See McGhee,
268 Mich. App. at 613-614. The probative value of the evidence was not substantially
outweighed by its prejudicial nature. As discussed above, the evidence was not merely
“marginally probative,” Crawford, 458 Mich. at 398, but rather was highly probative to
establishing defendant’s identity as the perpetrator of the charged crimes and establishing his
common scheme or plan in committing home invasions in the small geographical area
surrounding the Bouwman residence. There was no risk that the evidence would be given
“undue or preemptive weight by the jury,” id., and it did not inject “considerations extraneous to
the merits of the lawsuit,” McGhee, 268 Mich. App. at 614 (citations and quotation omitted). In
any event, “even if one could conclude that the unfair prejudice issue creates a close question
concerning whether the evidence should have been admitted under the MRE 403 balancing test, .
. . the trial court’s decision on a close evidentiary question . . . ordinarily cannot be an abuse of

                                                -3-
discretion.” People v Mardlin, 487 Mich. 609, 627 n 55; 790 NW2d 607 (2010) (citation and
quotation marks omitted). Finally, we note that any prejudicial effect of the evidence was
alleviated by the trial court’s limiting instruction under MRE 105.

        Additionally, there is no merit to defendant’s argument that the sheer number of prior
acts prejudiced him. In support of his argument, defendant cites an unpublished case from the
Supreme Court of Hawaii, in which the court granted the defendant a new trial after concluding
that evidence of her previous 24 convictions for violating a personal protection order (PPO),
while relevant, was unfairly prejudicial because the “extraordinary number” of acts introduced
led to “overmastering hostility” toward her by the jury. State v Frazier, unpublished
memorandum opinion of the Supreme Court of Hawaii, issued August 29, 2007 (Docket No.
27327). As a threshold matter, however, this Court is not bound by the decisions of courts of
other states. People v Jackson, 292 Mich. App. 583, 595 n 3; 808 NW2d 541 (2011). In any
event, the instant case is distinguishable. In Frazier, unpub op at 2, a case in which the
defendant was charged with violating a PPO obtained by her ex-husband, the prosecution
introduced evidence of the defendant’s 24 prior convictions for violating a previous PPO
obtained by her ex-husband. The terms of the previous PPO were not the same as the PPO at
issue in that case, and the conduct prohibited under each PPO was not the same. Id. The
Supreme Court of Hawaii commented that the probative value of the 24 convictions was
“diminished” by the fact that they involved violations of a different PPO, and because the
defendant claimed, as a defense to the instant charges, that her conduct was not prohibited by the
new PPO at issue. Id. at 5. Also, the Court commented that the probative value of the other-acts
evidence was diminished in light of the fact that the prosecution did not elicit details concerning
whether the charged conduct was similar to the defendant’s prior actions. Id. The court ruled
that the probative value of the evidence—which was minimal to begin with—was substantially
outweighed by the danger of unfair prejudice because the “extraordinary number of prior
convictions” “undoubtedly rouse[d] the jury to overmastering hostility” against the defendant.
Id. (quotation marks omitted). Given the marginal probative value of the evidence, the court
opined that the prosecution used “the sheer number of [the defendant’s] prior convictions as a
blunt instrument against her.” Id.

       The instant case stands in stark contrast to Frazier. As an initial matter, the relevance of
the other-acts evidence in this case draws no parallels to the flimsy relevance of the 24
convictions at issue in Frazier. The evidence in the instant case was highly probative of
defendant’s identity and common plan or scheme of committing home invasions in a specific
geographic area. Moreover, the number of instances of misconduct in this case—which is far
smaller than the staggering amount of PPO violations in Frazier—was not emphasized as was
the number of convictions in Frazier. Rather, it was used, appropriately, for its strong tendency
to connect defendant to the instant offenses. In other words, the other-acts evidence was not
used as a “blunt instrument” against defendant. Simply put, we do not agree that the introduction
of four previous acts of misconduct was such a staggering amount that it prejudiced defendant
regardless of its relevance.

                                 III. MOTION FOR MISTRIAL

       Defendant also argues that the trial court violated his due process rights when it denied
his request for a mistrial after a prosecution witness referenced the fact that defendant had

                                                -4-
previously been in prison. We disagree. We review a trial court’s ruling on a motion for a
mistrial for an abuse of discretion. People v Schaw, 288 Mich. App. 231, 236; 791 NW2d 743
(2010). A trial court should exercise its power to grant a mistrial with great caution and only do
so when there is “an irregularity that is prejudicial to the rights of the defendant and impairs his
ability to get a fair trial.” Id. (citation and quotation marks omitted). Stated differently, a
mistrial is only appropriate where the error is so egregious that its prejudicial effect can be
removed in no other way. People v Gonzales, 193 Mich. App. 263, 266; 483 NW2d 458 (1992).

        Generally, “unresponsive testimony by a prosecution witness does not justify a mistrial
unless the prosecutor knew in advance that the witness could give unresponsive testimony or the
prosecution conspired with or encouraged a witness to give that testimony.” People v Hackney,
183 Mich. App. 516, 531; 455 NW2d 358 (1990). See also People v Haywood, 209 Mich. App.
217, 228; 530 NW2d 497 (1995). Here, it is clear from the record that the witness’s prison
reference was an unresponsive answer to an otherwise proper question regarding how long the
witness had known defendant. That is, when asked how long she had known defendant, the
witness responded that she met him “when he got out of prison, like, a couple summers ago.”
Immediately following the witness’s answer, defense counsel approached the bench, and the trial
court admonished the jury to disregard the reference to prison, stating that it had “absolutely
nothing to do with this matter” and that it could not be considered in this case. The trial court
then advised the prosecutor to speak to the witness in the hallway, and to “advise her of what’s
going on here[.]” Later, outside the presence of the jury, the prosecutor attested that he had no
prior notice that the witness would make that remark; to the contrary, in the several instances in
which he met with her to prepare her testimony, she never once mentioned having met defendant
after he got out of prison. As such, this unresponsive statement, unintentionally elicited by the
prosecution, was not grounds for a mistrial. Hackney, 183 Mich. App. at 531; Haywood, 209
Mich. App. at 228.

        Additionally, the comment was not so prejudicial that it impaired defendant’s ability to
get a fair trial. See Schaw, 288 Mich. App. at 236. The comment was brief and vague (i.e., the
witness did not clarify when, why, or for how long defendant was in prison). Further, any harm
caused by the statement was lessened by the fact that the other-acts testimony—which detailed
how defendant had been apprehended in various home invasions—had already been admitted
and had likely informed the jury that defendant had some previous interactions with the criminal
justice system. Moreover, the trial court immediately addressed the remark by instructing the
jury to disregard it and not let it play a role in its deliberations. Jurors are presumed to follow the
trial court’s instructions and such instructions are presumed to cure most errors. People v
Mahone, 294 Mich. App. 208, 212; 816 NW2d 436 (2011). Finally, the evidence against
defendant was very strong in this case. Defendant was not deprived of a fair trial by the trial
court’s refusal to grant his motion. See Schaw, 288 Mich. App. at 236.

                             IV. QUESTIONS POSED BY JURORS

        Defendant finally argues that the trial court violated his due process rights by permitting
jurors to ask questions of witnesses during the trial. We disagree. Because defendant did not
object when the trial court permitted the jurors to submit questions for witnesses, we review this
unpreserved issue for plain error affecting defendant’s substantial rights. People v Carines, 460
Mich. 750, 763-764; 597 NW2d 130 (1999).

                                                 -5-
         MCR 2.513(I), made applicable to criminal cases through MCR 6.001(D), provides that a
trial court “may permit jurors to ask questions of witnesses.” If the Court does so, “it must
employ a procedure that ensures that such questions are addressed to the witnesses by the court
itself, that inappropriate questions are not asked, and that the parties have an opportunity outside
the hearing of the jury to object to the questions.” MCR 2.513(I). This Court Rule comports
with longstanding precedent from this Court, as well as our Supreme Court, which sanctions the
practice of allowing jurors to ask questions of the witnesses. See People v Heard, 388 Mich. 182,
187-188; 200 NW2d 73 (1972); People v Stout, 116 Mich. App. 726, 732-733; 323 NW2d 532
(1982). Defendant acknowledges the above authority and concedes that the current state of the
law in Michigan sanctions the practice of juror questioning. Moreover, defendant does not argue
that the trial court in this case failed to employ an appropriate procedure for the juror questions,
as mandated by MCR 2.513(I), or that any particular question was improper. Instead, defendant
argues that “as a matter of law reform,” the practice of juror questioning “should stop.” In
support of that position, defendant cites a case from the Minnesota Supreme Court, State v
Costello, 646 NW2d 204 (Minn, 2002), in which that court banned the practice of juror
questioning. However, as noted above, we are not bound by the decisions of courts of other
states. Jackson, 292 Mich. App. at 595 n 3. To the contrary, this Court and all lower courts are
bound by the case law and rules established by our Supreme Court. People v Metamora Water
Service, Inc, 276 Mich. App. 376, 387-388; 741 NW2d 61 (2007); People v Tierney, 266 Mich
App 687, 713; 703 NW2d 204 (2005). Thus, because Heard and MCR 2.513(I) expressly permit
trial courts to allow juror questions, defendant cannot establish plain error affecting his
substantial rights. Carines, 460 Mich. at 763-764.

       Affirmed.



                                                             /s/ Michael J. Talbot
                                                             /s/ Jane M. Beckering
                                                             /s/ Michael F. Gadola




                                                -6-